internal_revenue_service number release date index number ----------------------------------------- ---------------------------------------- ----------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-121900-18 date may legend x y a ------------------------------------------ -------------------------- ------------------------- -------------------------- --------------------- ------------------------- trust ---------------------------- -------------------------- date1 -------------------------- date2 ----------------------- date3 ----------------------- date4 date5 ---------------------------- ---------------------------- years ---------------- state ------------- a -------------------------------------------------------------------------- plr-121900-18 dear ---------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated on date1 under the laws of state effective date2 x elected to be taxed as an s_corporation y a wholly owned subsidiary of x became a qualified_subchapter_s_subsidiary qsub of x on date2 a owned shares in x and was an eligible shareholder until a’s death on date3 on date4 a’s shares in x were transferred to trust trust was an eligible shareholder of x until date5 the trustees of trust failed to make a timely electing_small_business_trust esbt election effective date5 thereby causing x’s s_corporation_election to terminate as a result of x’s s_corporation_election terminating y’s qsub election also terminated on date5 x represents that except for the failure_to_file a timely esbt election for trust trust has qualified as an esbt since date5 x represents that trust has not filed its tax returns consistent with being an esbt x represents that since date5 it has filed its federal_income_tax returns consistent with it being an s_corporation and consistent with y being a qsub x further represents that the termination of its s_corporation_election and in turn its qsub election as well as the failure_to_file a timely esbt election for trust were inadvertent and were not motivated by tax_avoidance or retroactive tax planning lastly x represents that x and its shareholders will make any adjustments required as a condition to obtaining relief under the inadvertent_termination_rule of sec_1362 that may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock plr-121900-18 sec_1361 provides that for purposes of sec_1362 a_trust may be an s_corporation shareholder with respect to stock transferred to it pursuant to the terms of a will but only for the 2-year period beginning on the day on which such stock is transferred to it sec_1361 provides that for purposes of sec_1362 an esbt may be an s_corporation shareholder sec_1361 provides that an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an esbt does not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 of the income_tax regulations provides that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing a qsst election generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1361 generally provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub plr-121900-18 sec_1362 provides in relevant part that if an election under sec_1362 or sec_1361 by any corporation was terminated under sec_1362 or sec_1361 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation or a qsub as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation or a qsub as the case may be during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election terminated on date5 as a result of the failure to make a timely esbt election for trust we further conclude that y’s qsub election terminated on date5 lastly we conclude that the termination of x’s s election on date5 and the corresponding termination of y’s qsub election was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation as of date5 and y will continue to be treated as a qsub as of date5 and thereafter provided x’s s election does not otherwise terminate and y otherwise is eligible to be treated as a qsub provided that the following conditions are met no later than days from the date of this letter as an adjustment under sec_1362 a payment of dollar_figurea and a copy of this letter must be sent to the following address revenue service kansas city service_center w pershing road kansas city mo stop manual deposit x and its shareholders must amend or file all relevant tax returns for years consistent with the relief granted in this letter and the trustee of trust must file an esbt election for trust effective date5 with the appropriate service_center a copy of this letter should be attached to the esbt election conditions are not met then this ruling is null and void furthermore if these conditions are not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed internal if these except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation further no opinion is expressed or implied concerning whether trust meets the requirements of an esbt or whether y is eligible to be a qsub plr-121900-18 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representatives sincerely joyce c spies joyce c spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
